Citation Nr: 1808039	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-21 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for right ear removal.

3.  Entitlement to service connection for facial nerve paralysis.

4.  Entitlement to service connection for blindness of the right eye, to include on an accrued basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to June 1976.  He denied on June 3, 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and was subsequently transferred to the RO in Winston-Salem, North Carolina.  

A hearing before the undersigned Veterans Law Judge was held in November 2016 at the Winston-Salem, North Carolina, RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. 

Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  The Board notes that the distinction between the two types of adjudication, accrued benefits and substitution, is significant.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C. § 5121A.  Thus, it may be more favorable for the appellant if she is recognized as a substitute claimant.  

All determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010 (b), (c)(1), (e) (2017).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010 (e)(2).  In this case, the claim for substitution in this case has not been adjudicated by the RO, as is required by 38 C.F.R. § 3.1010 (e) (effective October 6, 2014).  The United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).  An appellant must be provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

As stated above, the appellant is the surviving spouse of the Veteran who died in June 3, 2011.  

The issues of entitlement to service connection for skin cancer, service connection for right ear removal, service connection for facial nerve paralysis were denied by the RO in March 2011.  The Veteran died in June 2011 prior to filing a notice of disagreement (NOD) regarding these claims.  In June 2011, the appellant filed an accrued benefits claim.  The issue of entitlement to service connection for blindness of the right eye was deferred in March 2011 and again in July 2011.  In August 2011, the appellant purported to file an NOD regarding the 3 issues in the March 2011 rating decision.  In a September 2011 letter, the RO notified the appellant that they were not accepting the NOD because the Veteran died before filing an NOD regarding the March 2011 rating decision.  The RO noted that it would forward the claims to be considered on an accrued basis.  

Finally, in November 2011, the RO denied the claim for service connection for right eye blindness on an accrued benefits basis.  The appellant filed a notice of disagreement regarding this claim.  The appellant submitted additional statements purporting to appeal the March 2011 rating decision.  In April 2012, VA notified her that she could not appeal the March 2011 rating decision, but could appeal the November 2011 rating decision.  A note in the file indicates that the AMC took jurisdiction over issues it should not have (notably, those in the March 2011 rating decision).  June and July 2013 statements of the case readjudicate all 4 issues, but appeared to do so on a substitution basis.  At the Board hearing, testimony was taken on these issues on an accrued benefits basis.  

Accordingly, remand is warranted to provide proper notice to the appellant, a determination of potential substitution, and readjudication of any claim or claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's surviving spouse a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010. Any such notice letter must address which issues are available for substitution and accrued benefits.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of the claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2. Adjudicate whether the surviving spouse is eligible to substitute for the deceased Veteran for the purpose of continuing the appeals for entitlement to service connection for skin cancer, right ear removal, facial nerve paralysis, and blindness of the right eye.  Send the surviving spouse appropriate notice with respect to her status as a substituted party, or lack thereof.

3. If the surviving spouse is deemed to be a proper substitute for continuing the claims on appeal, then readjudicate the claims after allowing her and her representative the appropriate time to submit evidence supportive of her contentions.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




